On consent of the parties, order modified so as to provide that the meeting of the executive committee of the Democratic county committee of the county of Queens shall be held on Friday evening, May 20, 1938, at eight p. m., at Queens Borough Lodge, B. P. O. E. No. 878 Club House, located at Queens boulevard, near Grand street, Elmshurst, New York, and that a notice of such meeting shall be mailed by James Healy, secretary of the said executive committee, on May 18, 1938, before five p. m.; *760and in the event that William M. Blake, vice chairman of said executive committee, fail to receive such notice by nine a. m. on May 19, 1938, then such vice chairman shall be permitted to send out such a notice of the holding of said meeting. As so modified, the order is affirmed. No opinion. Appeal from order denying motion for resettlement dismissed. Lazansky, P. J., Hagarty, Davis and Taylor, JJ., concur.